Citation Nr: 0945581	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel 


INTRODUCTION

The Veteran had active duty military service from October 
1968 to June 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  


FINDING OF FACT

Tinnitus is related to the Veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist under the VCAA is unnecessary.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, there is substantial medical evidence that the 
Veteran suffers from tinnitus.  Private treatment records 
from April and August 2003, as well as VA treatment records 
from November 2005, indicate that the Veteran currently 
suffers from tinnitus.

Further, there is evidence that the Veteran was exposed to 
acoustic trauma during service that could have resulted in 
tinnitus.  A letter from a former military colleague dated in 
November 2005 states that both he and the Veteran were 
subjected to intense noise while serving in the same gun-
section in Vietnam.  The colleague stated that the Veteran 
was exposed to noise from artillery fire, tanks, small-arms 
fire, and incoming rounds.  The Board notes that the 
Veteran's DD-214 confirms that he served in an artillery unit 
in Vietnam.  Thus, the Board finds the colleague's statement 
to be credible.

Finally, the Board notes that there is competent medical 
evidence of a link between the Veteran's current tinnitus and 
his military service.  A private medical opinion dated in 
November 2006 states that the Veteran suffers from tinnitus 
"most definitely caused" by his military service.  The 
treatment provider noted that he had been seeing the patient 
for hearing-related treatment since 1987, a period of nearly 
20 years at the time of the opinion.

Although there is conflicting evidence in the record 
regarding the onset date of the Veteran's tinnitus, the Board 
finds that the evidence is not more probative than the 
opinion of the Veteran's private treatment provider.  The 
Board also notes that the Veteran stated to a VA examiner in 
November 2005, even before the date of his tinnitus claim, 
that his tinnitus began during his military service.  
Considering this timing, the Board finds the Veteran credible 
in stating that he has suffered from tinnitus since service.

In sum, the Board finds that the evidence as to whether the 
Veteran currently suffers from tinnitus related to his active 
duty service is at least in equipoise.  Therefore, the 
benefit of the doubt rule applies and the Veteran's claim 
must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for tinnitus is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


